DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of group I in the reply filed on 08 February 2022 is acknowledged. The traversal is on the ground(s) that “claim 12 (also within invention I) depends from claim 1, and includes the specific features or elements of the device that can be used in an exemplary embodiment. That device, as claimed in claim 12, is the identical device claimed in independent device claim 15, within Invention II.”. This is not found persuasive because the restriction is made between independent claims, not dependent claims. Claim 12 is not the same device as claim 15, for the reasons pointed out in the Requirement for Election/ Restriction, and also because it depends on claim 1 and therefore incorporates all of the features of claim 1, which are not present in claim 15.
The requirement is still deemed proper and is therefore made FINAL.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a device” in claim 1; and “console or computer”, “processor”, “storage medium” and “output device” in claim 8
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Step 1
The claim(s) recite(s) a method of generating a gastrointestinal model. 

Step 2A, Prong One
Regarding claim 1, the limitation of “modifying a model colon using the obtained size data to generate a patient-specific colon model” is a process, as drafted, that covers the performance of the limitations that can be performed by a human using a pen and paper under the broadest reasonable interpretation standard. For example, creating a model of a colon based on the size data gathered by the device encompasses nothing more than a user drawing a picture of a colon on a piece of paper. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in a human mind of by a human using a pen and paper, then it falls within the “Mental Processes” grouping of abstract ideas. See MPEP 2106.04(a)(2)(III).

Step 2A, Prong Two
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional element of “obtaining size data within a mammalian gastrointestinal tract using a device configured to fit within the mammalian gastrointestinal tract”. The device is recited at a high level of generality (i.e., any device that is sized to fit within a GI tract and able to obtain size measurements, and they amount to no more than mere pre-solution activity of data fathering. This pre-solution activity of data gathering using a device is well-understood, routine, and conventional in the field of physiological sensors and all uses of the recited judicial exception require the pre-solution activity of data gathering. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 

Step 2B
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a device to collect data amounts to no more than mere pre-solution activity of data gathering, which does not amount to an inventive concept. Therefore, the claim is not patent eligible.

Regarding claim 8, the elements of “console or computer”, “processor”, “storage medium”, and “output device” are recited with a high degree of generality and pertain to generic computer components.
Regarding claims 11-12, the limitations “a central stabilizing core at least partially surrounded by a balloon or bag; a front-positioned pressure sensor; a front-positioned gyroscopic sensor; a rear-positioned pressure sensor; a rear-positioned gyroscopic sensor; and a wireless transmitter” further limit the sensors of the device, and structure of the device. However, this limitation amounts to no more than the mere pre-solution activity of data gathering and transmission as set forth for claim 1. Further, this pre-solution activity of data gathering using sensors placed within a patient is well-understood, routine, and conventional in the field of physiological sensors.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 and 7-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Belson (U.S. 2007/0135803). Belson discloses (par. 0009-0010) obtaining size data within a mammalian gastrointestinal tract using a device configured to fit within the mammalian gastrointestinal tract; and modifying a model colon using the obtained size data to generate a patient- specific colon model.
Regarding claim 2, Belson discloses (par. 0298) obtaining ascending colon size data; obtaining transverse colon size data; obtaining descending colon size data; and obtaining sigmoid colon size data.
Regarding claim 3, Belson discloses (par. 0297) obtaining rectum size data.
Regarding claim 7, Belson discloses (par. 0010) the obtained size data comprises data obtained at a first location and at a second location within the gastrointestinal tract, and wherein the step of modifying the model colon is performed by modifying the model colon to reflect a distance between the first location and the second location so that the generated patient-specific colon model includes an indication of the distance therein.
Regarding claim 8, Belson discloses (par. 0200) the step of modifying the model colon is performed using a console or computer having a processor connected or otherwise in communication with a storage medium, whereby computer instructions stored within the storage medium are accessible by the processor to operate the console or computer to obtain the size data from the device and to process the same to modify the model colon and to display the patient- specific colon model on an output device operably connected to or formed as part of the console or computer.
Regarding claim 9, Belson discloses (par. 0571) the size data is obtained from the device wirelessly.
Regarding claim 10, Belson discloses (par. 0512) at least pressure data obtained using a pressure sensor.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Belson (U.S. 2007/0135803) in view of Nir et al (WO/2015151098). Regarding claims 11-12, Belson discloses the claimed invention except for two pressure sensors and two gyroscopes. Nir however, discloses (page 126) use of sensors including gyroscopes to inform a user of a misalignment, which can be useful in mapping the colon (page 47).
Nir and Belson both disclose systems for mapping the GI tract of a patient, including the colon. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Belson’s colon size model with Nir’s gyroscopes in order to ensure the system is accurately collecting data related to the colon.
Furthermore, it would have been obvious to one of ordinary skill in the art at the time of the invention to provide two pressure sensors and two gyroscopes, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.  See MPEP § 2144.04.
Regarding claim 14, Belson discloses (par. 0352) a power source configured to power at least one of the front-positioned pressure sensor, the front-positioned gyroscopic sensor, the rear-positioned pressure sensor, the rear- positioned gyroscopic sensor, the impedance element, and/or the wireless transmitter.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBORAH LESLIE MALAMUD whose telephone number is (571)272-2106. The examiner can normally be reached Mon - Fri 1:00-9:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on (571) 272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DEBORAH L MALAMUD/Primary Examiner, Art Unit 3792